Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's Amendment filed on 02/10/2021 is acknowledged and entered. By this Amendment, the Applicant amended claims 1, 4, and 6 and canceled claim 9. Claims 1-8 remain pending in the application. 

Examiner’s Comments
Claim Objections
In light of the amended claims, the objections are withdrawn.

Claim Rejections
35 USC 102
In light of the amended claims, the rejections are withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-8 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention.

“the air bypass valve is provided at a portion, facing the engine body, of the low-pressure intake passage.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 











/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746